Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VONTORCIK et al. (WO 2015/200103).
	Regarding claims 1, 3, 4, and 9, VONTORCIK et al. discloses a method of forming a sole structure for an article of footwear [0002]-[0004], the method comprising: 
	an injection molded non-foam region is placed inside a mold, where the injection foam molding takes place [0102] wherein the non-foam region is an outsole (pg.31, claim 2) (depositing a first outsole material including a first uncured polymeric material upon a mold surface of a mold cavity);
	the flexible foam region is injection foam molded in to the mold that already contains the previously injection molded non-foam region [0102] wherein the flexible foam region is a midsole (pg.31, claim 2) (disposing a midsole element adjacent to the first outsole material within the mold cavity); and 
	once the foaming occurs inside the mold, the flexible foam region is integrated with the non-foam region via thermal bonding of the injected molten gas/polyurethane matrix to the non-foam outsole, resulting in an integrated article (subjecting the first outsole material and the midsole element to a molding process to form the sole structure having an outsole and a midsole) [0102].
	Regarding claim 5, VONTORCIK et al. discloses the first uncured polymeric material is different from the second uncured polymeric material (pg.31, claim 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over VONTORCIK et al. (WO 2015/200103) as applied to claims 1, 3-5, and 9 above, and in further view of YAKULIS et al. (US 2010/0076143) and LEE (KR 1008314).
	The teachings of VONTORCIK et al. are applied as described above for claims 1, 3-5, and 9.
	Regarding claims 2, 8, and 10-20, VONTORCIK et al. is silent to the first outsole material to be sprayed upon the mold surface.  However, YAKULIS et al. discloses a method of forming a sole structure for an article of footwear [0008] wherein the method comprises spraying a polyurea formulation into a mold [0076] wherein the sprayed polyurea forms into an outsole [0072].  YAKULIS et al. teach preparing said outsole as such will typically provide good traction to the user, particularly in wet conditions such as rain or snow.  The prepared outsole component will also typically exhibit enhanced wear and/or abrasion resistance [0076].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted spraying the first outsole material unto the mold surface as taught by YAKULIS et al. in place of injection molding of VONTORCIK et al. in light of the advantages associated therewith, i.e., provide good traction to the user, particularly in wet conditions such as rain or snow and exhibit enhanced wear and/or abrasion resistance.  Furthermore, LEE discloses it is well known in the art to spray an outsole material and join or bond it with a sprayed midsole material on to of the outsole material in a press mold when manufacturing a shoe sole (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742